DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 02, 2021 has been entered.
 Response to Amendment
2.	Claims 1, 5, 8, 100 and 101 have been amended and claims 103 and 104 added as requested in the amendment filed on September 02, 2021. Following the amendment, claims 1, 3, 5-9, 15, 28, 30, 86,91 and 93-104 are pending in the instant application.
3.	Claims 1, 3, 5-9, 15, 28, 30, 86, 91 and 93-104 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on September 02, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

    Claim Objections
6.	Claim 91 and 104 are objected to because of the following informalities: 
The claims recite “EEG”, “rIFG” and “dLPFC” without first providing the full name of the terms. It is suggested that the terms be spelled out at their first use and in all independent claims so that it is clearly understood what they stand for. Appropriate correction is suggested.
	7.	Claim 104 is objected to because it does not end with a period. MPEP 608.01(m), Form of Claims, states: Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 3, 5-9, 15, 28, 30, 86, 91 and 93-104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claims 1 is vague and indefinite for reasons that follow. First, the terms “enhancing” and “diminishing” in claim 1 are relative terms which render the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Providing a point or comparison or reference within the claim would obviate this ground of rejection. Next, claim 1 recites limitation “a physical signal which indicates a selective increase in blood flow” without setting forth any limits to define the signal. This makes claim so broad that it is meaningless. Finally, claim 1, as amended, is indecipherable in the final step. Briefly, it appears that a patient undergoing a treatment with MPH is subjected to a test that indicates that there is a selective increase in blood flow in the rIFG, which results in continuation with the same treatment by administration of the same MPH. Thus, it is not obvious what stands for achieving the goal of “enhancing an efficacy and/or diminishing side effect” of the treatment. Clarification is required. 
10.	Applicant is advised that one of the purposes of the 112, second paragraph is to provide a clear warning to others as to what constitutes infringement of the patent (see, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). The test for definiteness under 35 U.S.C. § 112, second paragraph, is whether “those skilled in the art would understand what is claimed when the claim is read in light of the specification”. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F .2d 1565 (Fed. Cir. 1986) (citations omitted).
In precedential decision Ex parte Kenichi Miyazaki, Appeal 2007-330, BPAI stated “In particular, rather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph”. 
	Further, the federal Circuit stated in Halliburton Energy Servs.:
	When a claim limitation is defined in purely functional terms, the task of determining whether that limitation is sufficiently definite is a difficult one that is highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the relevant art area). We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiner demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.
Halliburton Energy Servs. V. M-ILLC 514 F .3d 1244, 1255 (Fed. Cir. 2008) (emphasis added). 
	11.	Similarly, claim 3 does not make sense as presented. Specifically, limitation “wherein said measuring comprises measuring that said application of said cognitive task selectively increases blood flow” is repetitive, grammatically awkward and therefore indefinite. Moreover, “selectively increases blood flow” is a functional limitation. Revised MPEP 2173.05(g) states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.” In the instant case, a person having ordinary skill would not know what steps are required for infringement of the method since claim steps are implied, “cognitive task selectively increases blood flow”, but not actively stated. Thus, the scope of the method steps are unclear. Since the claims fail at least two of the criteria set forth in MPEP 2173.05(g) (clarity of scope and steps required for infringement), then the claims are rejected under 35 U.S.C. 112(b).
12.	Claims 5 and 103 are vague and ambiguous insofar as they recite term “a brain activation profile”. Applicant refers to pp. 39 and 25 of the specification as originally filed, pp. 16-17 of the Response. While this has been fully considered, the argument is not persuasive because the cited passages define the term by reference to examples. Therefore, because the instant specification does not identify that property or combination of properties which is unique to and, therefore, definitive of a “brain activation profile”, an artisan cannot determine if a brain activation parameter which meets all of the other limitations of a claim would then be included or excluded from the claimed subject matter by the presence of this limitation. 
13.	Claims 6-8 are vague and ambiguous for reciting “modifying” followed by description of the result to be achieved by modification and without providing any meaningful, physical and repeatable steps to define “modifying”. This renders the claims indefinite.
16.	Claim 15 is indefinite because the claim depends from claim 9, which is limited to determining the effect of MPH, wherein claim 15 states that the effect is “reducing at least one side effect of said MPH”, which does not make sense.
17.	Claims 28, 94 and 97 are indefinite for reasons of record as applied to claim 3 earlier, see section 11.
18.	Claim 101 is indefinite in final step, which recites functional language “a step for the function of selectively increasing blood flow”. As explained earlier, while a functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material or action, in the instant case it is unclear what material/structural or manipulative differences are encompassed by “a step for the function”. See MPEP 2173.05(g).
19.	Claim 104 effectively recites limitation “modifying the effect of” MPH, which renders the claim indefinite because it fails to define what particular effect, “the effect” is intended to be modified.   
20.	Claims 9, 30, 86, 91, 93, 95, 96, 98-100, 102 is indefinite for being dependent from indefinite claim(s).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

21.	Claims 1, 3, 5-9, 15, 28, 30, 86, 91 and 93-104 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See reasons of record in section 2 of Paper mailed on 11/26/2019, section 7 of Paper mailed on 04/09/2020; section 5 of Paper mailed on 09/04/2020 and in section 7 of Paper mailed on 04/07/2021.
The instant claims encompass methods of enhancing an efficacy and/or diminishing an adverse side effect of Methylphenidate (MPH) and for modifying the effect of MPH in a subject by measuring a physical signal which indicates a selective increase in blood flow in a specific area of the brain and administering MPH to the subject, or performing a step so that bioavailability of MPH is increased, performing a neurofeedback protocol and/or lowering the dose of MPH administered to the subject. However, the instant specification is devoid of any evidence that Applicant was in possession of even a single operable embodiment of the claimed methods.
As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321, 1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely reviewing diagrams, illustrations or general ideas as how to do it. As fully explained earlier, the specification is limited to one set of experimental data that relate to administration of MPH to 24 ADHD patients, wherein they either “Up” or “Down” regulated their right-IFG BOLD activity via real-time fMRI, pp. 52-53. See also Fig. 8A-8H. However, to demonstrate the reduction to practice of a method of treatment, or a regimen to modify the efficacy of it, requires either a working embodiment that is commensurate with the scope of the claimed subject matter or a demonstration that the parameters employed therein are fully defined and reasonably expected to correlate with the single finding described within the specification as originally filed. In the instant case, Applicant has provided none of these. Consequently, Applicant has failed to demonstrate possession of the claimed methods as of the earliest effective filing date of the instant application.
Applicant’s arguments at pp. 9-14 have been fully considered but found to be not persuasive because they are limited to describing each particular element of the claims in detail without addressing the issue of the rejection, which is lack of written description for the invention as a whole within the specification.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.


Conclusion
23.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
June 22, 2022